Title: To Thomas Jefferson from Albert Gallatin, 20 May 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            May 20th 1807
                        
                        I enclose the following papers vizt.
                        1. The answers to the several letters respecting the surveying of the coast, on which I will not give any
                            opinion untill you have read them. I will only observe that it appears that Cape Henlopen may be taken as a general point
                            of departure in relation to all the other points on the coast, its longitude from Greenwich being ascertained with as much
                            precision as we could expect from our future observations.
                        2. Cutter Dolly & Travis. If that vessel is not employed on the coast, she must be sold & not only
                            Travis will not be reinstated but his father in law Bright will lose his place. If she is employed it will be on the coast
                            & not in the bay for which she is much too large: and, in that case, it would not in my opinion be safe to trust her to
                            Bright & Travis; the first being super annuated & the other never having, as I understand, being at sea except once on
                            the cruise off Charleston in our cutter. His connections make his only recommendation as a seaman & he could not get
                            employment as first mate on board any merchant vessel. He was however dismissed merely as a matter of course when the
                            Dolly was laid up. Smith who was 2d or 3d mate was kept a few months to take care of the vessel, but has resigned long
                            ago; & a man without commission hired by Mr Newton to take care of her. I offered Mr Bassot, that Travis should go as
                            mate on board the small cutter for which service as she is chiefly in the bay; which was refused, and by the bye, was
                            tantamount to a resignation. Bright his father in law & nominal captain has been kept so long from respect to the
                            recommendations of Mr Page & the gentlemen of his vicinity; for it is a mere sinecure.
                        3. Western road—I see nothing better to be done with the papers than to put them in the hands of the
                            commissioners. The complainants may be in the right. But I observe that complaints are made only in relation to that part
                            of the work which does not go by the complainants door. Thus Hoge, Marshal & Dodridge who say that it is absurd to go by
                            Wheling, instead of taking the rout of Washington & Charleston, are of opinion that the road is admirably laid off by
                            going from Cumberland to Brownsville; whilst Templeman contends that that part of the road ought most certainly to be
                            altered in order to pass by his lands. Yet I pretend not to decide against the Washington & Charleston people. It is
                            certain that if no other consideration was to be attended to but the country through which the road passes, that rout
                            (from Brownsville to the Ohio) is preferable both as to ground & particularly population.
                        4. L. Henry’s recommendation as Recr. pub. monies East of Pearl river. I think that he ought to receive a
                            commission without delay.
                        5. G. Fritz’s letter—Mr Brigg’s sudden resignation without having made the previous necessary
                            arrangemts. and Mr Pease’s unexpected return here will cause much delay, & embarrassment and some public injury in our
                            Land business, both in the Mississippi & Orleans territories. Mr Pease returned immediately & is in possession of the
                            necessary instructions and funds.
                        6. Letters from Mansfield & Smith respecting the robbery of public monies. I believe Findley to be
                            perfectly honest. 
                  With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    